         Case 2:19-cv-05764-NIQA Document 7 Filed 03/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELEN SWARTZ                                   :             CIVIL ACTION
         Plaintiff                             :
                                               :             NO. 19-5764
              v.                               :
                                               :
STOUT ROAD HOTEL                               :
DEVELOPMENT, L.C.C                             :
         Defendant                             :

                                          ORDER
       AND NOW, this 16th day of March 2020, upon notification that the issues between

Plaintiff and Defendant have been settled, it is hereby ORDERED that all claims against said

Defendant are DISMISSED, with prejudice, pursuant to the agreement of the parties. To

conform to Local Rule of Civil Procedure 41.1(b), the Clerk of Court is directed to enter this

Order and to mark this case CLOSED.




                                           BY THE COURT:


                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
